UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF S P E C I A L EDUCATION AND REHABILITATIVE S E R V I C E S

FEB 26 2003
Mr. Dennis Kane
Director of Special Education
Vermont Department of Education
120 State Street
Montpelier, Vermont 05620
Dear Mr. Kane:
The Office of Special Education Programs (OSEP) received the encl
d
l int from
of
Vermont. OSEP responded to
letter
by stating that many of his claims did not raise Individuals with Disabilities Education
Act (IDEA) compliance issues (copy enclosed). Therefore, OSEP closed this matter with
regard to those issues.
However, we are forwarding several issues
from May 7, 2002 letter to the
State for review pursuant to its State complaint procedures under 34 CFR § § 300.660 300.662. The specific issues which the State must address in its review are: (1) whether
there is an individualized education program (IEP) in place for
(2) whether the public agency took steps to ensure that
at, or was
afforded the opportunity to participate in, each IEP me.
accordance with 34 CFR §300.345(a); and (3) whether the placement decisions for
were made by people knowledgeable about the evaluation data and
the placement options.
Please resolve this complaint in accordance with the complaint requirements in the
regulations applicable to Part B of the Individuals with Disabilities Education Act at 34
CFR §§300.660-300.662. Consistent with these regulations, your agency, among other
duties, must do the following within 60 calendar days of receiving this complaint:
Conduct an independent on-site investigation if your agency determines such an
investigation is necessary;
Give the complainant the opportunity to submit additional information, either
orally or in writing, about the allegations in the complaint;
Review all relevant information and make an independent determination as to
whether the public agency is violating a requirement of Part B; and
Issue a written decision to the complainant that addresses each allegation in the
complaint and contains findings of fact, conclusions, and the reasons for your
agency's final decision.
400 MARYLAND AVE., S . W . WASHINGTON. D.C. 20202
www.ed.govgov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the N a t w n .

Page 2 - Mr. Dennis Kane

Please send your agency's final decision to

and a copy to:

Ms. Jill Harris
U.S. Department of Education
Office of Special Education Programs
Room 3618, Switzer Building
400 Maryland Avenue, SW
Washington, D.C. 20202-2640
Thank you in advance for your attention to this matter. If you have questions or
concerns, you can contact Ms. Harris at (202) 205-9583.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosures
cc:

Geoffrey A Yudien

